— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Douglass, J.), rendered December 10, 1982, convicting him of burglary in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that his arrest was not based on probable cause. However, since he did not raise the issue before the hearing court, it has not been preserved for appellate review (see, People v Scherifi, 147 AD2d 663). In any event, the argument is without merit. The defendant offered no evidence to show that the unrelated felony complaint upon which he was arrested was issued illegally (see, People v Dixon, 147 AD2d 769) or that it was dismissed prior to his arrest. Moreover, under the particular circumstances presented herein, the defendant’s attempt to flee upon encountering the police officer further supports a finding of probable cause (see, People v Ortiz, 103 AD2d 303, affd 64 NY2d 997).
We have examined the defendant’s remaining contentions and find them to be without merit. Mangano, J. P., Brown, Hooper and Sullivan, JJ., concur.